EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Steven B. Chang on January 19, 2021.
The application has been amended as follows: 
IN THE CLAIMS
	In Claim 8, “for executing steps of the control method according to claim 1” at lines 2-3 has been replaced with -- configured to execute the method according to claim 1 --. 
	In Claim 9, “upon detection of the underspeed” at line 12 has been replaced with -- upon the detection of the underspeed --. 
	In Claim 9, “the control the turbojet” at line 19 has been replaced with – the control of the turbojet --. 

IN THE DRAWINGS
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
In Figures 1A, 1B, 5, 7A, the shorthand abbreviations/letters/symbols (Ps/Pe, LPnom, LPdet, LFdet, LFnom, WR, C/P, (C/P)1, (C/P)2, BH, LFnom’, XNR, XNR1, XNR2, BT, Bmax, Bmin, Msurge, Mundersp, P1, P2, Z, Z1, Lpc, Lmean, WF, WF(Bmax), WFC, T1, T2, t, XN2S) are to be provided with descriptive text labels, to facilitate a proper understanding of the disclosed invention. For example, box “XNR” should be additionally be provided with a descriptive text label such as -- turbojet speed --. Where sufficient space for such descriptive label(s) is not available, a legend may be used as appropriate.
In Figures 2-3, the rectangular boxes listing only numerals (numerals 1, 2, 2A, 2B, 2C, 3, 4, 5, 6, 7, 8) shown in the drawings are to be provided with descriptive text labels, to facilitate a proper understanding of the disclosed invention. For example, box “2C” should be additionally be provided with a descriptive text label such as -- obtaining module --. Where such descriptive label(s) do not fit within the respective box, a legend or lead line may be used as appropriate. 

In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1, 3-6, 8-10 are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
January 19, 2021
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741